Name: Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 Avis juridique important|32002R0254Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa) Official Journal L 041 , 13/02/2002 P. 0001 - 0003Council Regulation (EC) No 254/2002of 12 February 2002establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In November 1999, the International Council for the Exploration of the Sea (ICES) indicated that the stock of cod in the Irish Sea (ICES division VIIa) is at serious risk of collapse.(2) Further advice from ICES indicates that quantities of mature cod in the Irish Sea have remained at a very low level during 2000 and 2001 and will continue to be low during 2002.(3) Commission Regulation (EC) No 304/2000 of 9 February 2000 establishing measures for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)(2) put in place measures to protect adult cod during the spawning season of 2000.(4) Council Regulation (EC) No 300/2001 of 14 February 2001 establishing measures to be applied in 2001 for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)(3) put in place measures to protect adult cod during the spawning season of 2001.(5) During the period of application of previous measures, further scientific work was completed and practical experience has been gained which imply that the conditions applied in 2001 should be modified for 2002.(6) In particular, the use of semi-pelagic trawls within the closed area should no longer be permitted and the use of separator trawls should be extended to a larger part of the closed area. As a consequence, it is no longer necessary to provide for observers to be present on the vessels using such gear.(7) Measures laid down in Council Regulation (EC) No 2549/2000 of 17 November 2000 establishing additional technical measures for the recovery of the stock of cod in the Irish Sea (ICES division VIIa)(4) regarding the insertion into beam trawls of panels of diamond-mesh netting material of large mesh size and insertion into otter trawls deployed for the capture of queen scallops of large mesh and square-mesh panels require to be amended to circumvent practical difficulties previously encountered.(8) Given the urgency of the measures to be taken, this Regulation should enter into force without delay,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down measures to protect mature cod during their spawning season of 2002 in the Irish Sea (ICES division VIIa as defined in Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the North-East Atlantic(5)).Article 21. In the period from 14 February to 30 April 2002 it shall be prohibited to use any demersal trawl, seine or similar towed net, any gill net, trammel net, tangle net or similar static net or any fishing gear incorporating hooks within that part of ICES division VIIa enclosed by:- the east coast of Ireland and the east coast of Northern Ireland and- straight lines sequentially joining the following geographical coordinates:a point on the east coast of the Ards peninsula in Northern Ireland at 54 ° 30' N,54 ° 30' N, 04 ° 50' W,54 ° 15' N, 04 ° 50' W,a point on the east coast of Ireland at 53 ° 15' N.2. By way of derogation from paragraph 1, within the area and time period referred to therein:(a) the use of demersal otter trawls shall be permitted provided that no other type of fishing gear is retained on board and that such nets:(i) are of mesh size either 70 mm to 79 mm or 80 mm to 99 mm, and(ii) are of only one of the permitted mesh size ranges, and(iii) incorporate no individual mesh, irrespective of its position within the net, of mesh size greater than 300 mm, and(iv) are deployed only within an area enclosed by sequentially joining with straight lines the following geographical coordinates:53 ° 30' N, 05 ° 30' W53 ° 30' N, 05 ° 20' W54 ° 20' N, 04 ° 50' W54 ° 30' N, 05 ° 10' W54 ° 30' N, 05 ° 20' W54 ° 00' N, 05 ° 50' W54 ° 00' N, 06 ° 10' W53 ° 45' N, 06 ° 10' W53 ° 45' N, 05 ° 30' W53 ° 30' N, 05 ° 30' W;(b) the use of separator trawls shall be permitted provided that no other type of fishing gear is retained on board and that such nets:(i) comply with the conditions laid down in subparagraph (a)(i) to (iv), and(ii) are constructed in conformity with the technical details provided in the Annex.Furthermore, separator trawls may also be used within an area enclosed by straight lines sequentially joining the following geographical coordinates:53 ° 45' N, 06 ° 00' W53 ° 45' N, 05 ° 30' W53 ° 30' N, 05 ° 30' W53 ° 30' N, 06 ° 00' W53 ° 45' N, 06 ° 00' W.Article 31. It shall be permitted to use demersal otter trawls of mesh size range 80 mm to 99 mm in which no diamond-mesh panel as specified in Article 2(5) of Regulation (EC) No 2549/2000 or square-mesh panel as specified in Article 2(7) of the said Regulation is included, provided that the catch taken with such nets and retained on board consists of at least 85 % of queen scallops and no more than 5 % of cod.2. By way of derogation from Article 2(6) of Regulation (EC) No 2549/2000, it shall be prohibited to carry on board or deploy any beam trawl of mesh size equal to, or greater than, 80 mm unless the entire upper half of the anterior part of such a net consists of a panel of diamond-meshed netting material of which no individual mesh is of mesh size less than 180 mm attached directly to the headline or to no more than three rows of netting material of any mesh size attached directly to the headline.The panel of netting shall extend towards the posterior of the net for at least the number of meshes determined by:(a) dividing the length in metres of the beam of the net by 12;(b) multiplying the result obtained in (a) by 5400;(c) dividing the result obtained in (b) by the mesh size in millimetres of the smallest mesh in the panel, and(d) ignoring any decimals or other fractions in the result obtained in (c).Article 4Catches retained on board and taken by demersal otter trawls or separator trawls under the conditions laid down in Article 2(2) shall not be landed unless their percentage composition complies with conditions laid down in Annex I to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms(6) with respect to towed gears of mesh size range 70 mm to 79 mm.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal.It shall apply as from 14 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 February 2002.For the CouncilThe PresidentR. de Rato y Figaredo(1) Opinion delivered on 5 February 2002 (not yet published in the Official Journal).(2) OJ L 35, 10.2.2000, p. 10. Regulation as amended by Regulation (EC) No 660/2000 (OJ L 80, 31.3.2000, p. 14).(3) OJ L 44, 15.2.2001, p. 12.(4) OJ L 292, 21.11.2000, p. 5. Regulation as amended by Regulation (EC) No 1456/2001 (OJ L 194, 18.7.2001, p. 1).(5) OJ L 365, 31.12.1991, p. 1. Regulation as amended by Commission Regulation (EC) No 1637/2001 (OJ L 222, 17.8.2001, p. 20).(6) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 973/2001 (OJ L 137, 19.5.2001, p. 1).ANNEXTECHNICAL DETAILS OF SEPARATOR TRAWL>PIC FILE= "L_2002041EN.000302.TIF">